EXHIBIT 10.6




MEMBERSHIP INTEREST REDEMPTION AGREEMENT

     This MEMBERSHIP INTEREST REDEMPTION AGREEMENT (this “Agreement”), dated as
of December 4, 2009 (the “Effective Date”), is made and entered into by and
among Thermo No. 1 BE-01, LLC, a Delaware limited liability company (the
“Company”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, a Delaware
corporation (“MLP”), and, for purposes of Section 2.2.2, Section 2.5, Article
III, Section 5.2 and Section 5.5 only, Raser Technologies, Inc., a Delaware
corporation (“Raser”), and, for purposes of Section 2.2.2, Section 2.5, Article
III and Section 5.5 only, Intermountain Renewable Power, LLC, a Delaware limited
liability company (“IRP”) (each of the Company, MLP, Raser and IRP, a “Party”
and, collectively, the “Parties”).



RECITALS




     WHEREAS, the Company was formed by virtue of its Certificate of Formation,
filed with the Secretary of State of the State of Delaware on August 29, 2007,
under the name Thermo No. 1 BE-01, LLC, and the Original Operating Agreement of
the Company, dated August 29, 2007;

     WHEREAS, Intermountain Renewable Power, LLC, a Delaware limited liability
company (“IRP”) was initially the sole Member of the Company;

     WHEREAS, IRP, the Company and MLE entered into the Equity Capital
Contribution Agreement pursuant to which MLE made a capital contribution to the
Company in exchange for the Class A Interests, IRP made additional capital
contributions to the Company and the membership interest held by IRP in the
Company was converted into Class B Interests;

     WHEREAS, IRP and MLE entered into the LLC Operating Agreement pursuant to
which MLE was admitted as a Member of the Company, the Class A and B Interests
were issued and certain other rights and obligations were provided for;

     WHEREAS, MLE assigned 100 percent of its Class A Interests to MLP under the
Assignment and Assumption Agreement by and between MLE and MLP, and MLP made a
capital contribution to the Company on October 17, 2008 under an amendment
letter in satisfaction of the obligation to make the Second Funding Capital
Contribution under the Equity Capital Contribution Agreement;

     WHEREAS, the Company is developing the Project, consisting of a geothermal
power project and related assets located in Beaver County, Utah, and, in
connection therewith, is party to the EPC Agreement, which was entered into as
of August 31, 2008;

     WHEREAS, in connection with developing the Project, the Company will apply
for a grant from the US Treasury under Section 1603 of division B of the
American Recovery and Reinvestment Act of 2009 (a “Cash Grant”); and

--------------------------------------------------------------------------------

     WHEREAS, MLP and the Company have agreed that the Company will redeem MLP’s
Class A Interests subject and pursuant to the terms and conditions contained in
this Agreement;

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:



ARTICLE I
DEFINED TERMS




Section 1.1 Defined Terms. Capitalized terms not otherwise defined in this
Agreement have the meanings given such terms in Schedule Z attached hereto as
Exhibit A (“Schedule Z”). The Parties acknowledge that this Agreement is not a
Schedule Z Document (as defined in Schedule Z).



Section 1.2






Interpretation.




     1.2.1 The words “Membership Interest Redemption Agreement”, “this
Agreement”, “herein”, “hereunder”, “hereof”, “hereby”, or other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision hereof.

     1.2.2 Unless the context requires otherwise, in this Agreement (a) words
singular or plural in number shall be deemed to include the other and pronouns
having a masculine, feminine or neuter gender shall be deemed to include the
other, (b) any reference to any Person shall include its permitted successors
and assigns, (c) any reference to Governmental Authority shall include any
Person succeeding to its functions and capacities, (d) any reference to any
Article, Section, Exhibit or Schedule shall mean and refer to the Article or
Section contained in or the Exhibit or Schedule attached to this Agreement, (e)
Exhibits and Schedules attached hereto are part of this Agreement, (f) all the
agreements, documents, exhibits, schedules and other instruments defined or
referenced herein shall mean such agreements, documents, exhibits, schedules and
other instruments as the same may from time to time be amended, revised,
modified or supplemented or the terms and conditions thereof waived to the
extent permitted by, and in accordance with the terms thereof and of the other
Operative Documents, (g) the words “include” and “including” shall mean to
include, without limitation, (h) all times are Eastern Standard Time or Eastern
Daylight Time, as the case may be, and (i) all amounts to be paid hereunder are
referenced in Dollars and are to be paid by wire transfer in immediately
available funds.



ARTICLE II
REDEMPTION OF CLASS A INTERESTS




Section 2.1 Redemption of Class A Interests. MLP hereby transfers to the
Company, and the Company hereby accepts and redeems from MLP the Class A
Interests and any other right, title and interest that MLP may have under the
LLC Operating Agreement, in retirement of the Class A Interests effective as of
the third Business Day following the day on which the application for the Cash
Grant is filed in accordance with the terms of Section 1603 of the American
Recovery and Reinvestment Act of 2009 and any applicable Treasury Guidance (the
“Redemption Date”).

2

--------------------------------------------------------------------------------

For the avoidance of doubt, as of the Redemption Date, MLP will no longer be a
Member of, and will have no further interest in, the Company, except for tax
purposes as described in Section 5.3.



Section 2.2






Redemption Consideration.




     2.2.1 Consideration. The consideration for the redemption of the Class A
Interests shall be the “Redemption Consideration.” If the Company has received
proceeds from a Cash Grant of at least $30,000,000 prior to February 16, 2010,
then the Redemption Consideration will be (i) $17,500,000 if the amount of the
convertible notes issued by Raser on March 18, 2008 (the “Raser Convertible
Notes”) held by Current Holders (as defined below) on February 16, 2010 is no
more than 50 percent of the amount of the Raser Convertible Notes held by the
holders thereof as of the date of this Agreement (the “Current Holders”), or
(ii) $20,000,000 if the amount of the Raser Convertible Notes held by Current
Holders on February 16, 2010 is more than 50 percent of the amount of the Raser
Convertible Notes held by Current Holders as of the date hereof. If the Company
has received proceeds from a Cash Grant of less than $30,000,000 prior to
February 16, 2010, then the Redemption Consideration in clauses (i) or (ii)
above will be increased respectively to $20,000,000 or $22,500,000. If the
Company has received no proceeds under the Cash Grant program prior to February
16, 2010, then the Redemption Consideration will be $24,500,000, unless Raser
pays the Redemption Consideration in cash on or before February 23, 2010, in
which case the Redemption Consideration will be $17,500,000. For the avoidance
of doubt, Raser’s failure to reach an agreement with the holders of the Raser
Convertible Notes will not prevent the Parties from entering into or performing
their obligations under this Redemption Agreement or Raser or its Designated
Affiliates (as defined in Section 2.2.2) from providing the guarantee or
promissory note referred to in Section 2.2.2 or any security therefor.

     2.2.2 Payment. The Company will pay the Redemption Consideration by
delivering to MLP on the Effective Date a promissory note (the "Redemption
Note," in the form attached as Exhibit B hereto) made payable to MLP for the
amount of the Redemption Consideration; provided that the Redemption Note will
come into effect on the Redemption Date. Payment under the Redemption Note will
be due and payable on the Guaranteed Final Completion Date, but in no event
prior to when and as otherwise permitted under Section 3.9.3.2.6 of the Account
and Security Agreement, as amended. The Company’s obligations under the
Redemption Note will be guaranteed, jointly and severally, by Raser, IRP, Raser
Power Systems, LLC, Western Renewable Power, LLC, RT Patent Company, Inc. and
Columbia Renewable Power, LLC (each of IRP, Raser Power Systems, LLC, Western
Renewable Power, LLC, RT Patent Company, Inc. and Columbia Renewable Power, LLC,
a "Designated Affiliate") pursuant to a guaranty to be delivered by Raser to MLP
on the Effective Date in the form attached as Exhibit C hereto (the “Raser
Guaranty”). Raser and the Designated Affiliates will deliver to MLP on the
Effective Date a promissory note (the “Raser Note”) in the principal amount of
up to $24,500,000, as provided in this Agreement, dated as of February 16, 2010
and effective as of February 16, 2010 only to the extent that all or any portion
of the Redemption Consideration remains unpaid as of February 16, 2010 (the
"Shortfall"). A copy of the Raser Note is attached hereto as Exhibit D. Raser
and the Designated Affiliates will cause the Raser Note to be secured by a deed
of trust and security agreements substantially in the form attached as Exhibit F
hereto (the “DTSA”) and such other instruments and documents reasonably
requested by MLP (including customary legal opinions from outside counsel to
Raser reasonably

3

--------------------------------------------------------------------------------

acceptable to MLP) in order to create and perfect a Lien against each of the
Collateral Parcels, Resource Support Parcels and an undivided interest in the
Interconnection Assets, after the release thereof by the Collateral Agent
following satisfaction of the relevant release conditions contained in Article
XI of the Account and Security Agreement and transfer of such parcel or asset by
the Company to IRP in accordance with the Account and Security Agreement and the
LLC Operating Agreement. IRP and the Company agree to take all steps that either
is legally entitled to take and that are reasonably necessary to cause the
Collateral Agent to release such collateral and to cause the Company to transfer
such collateral to IRP as described above, and IRP shall cause such collateral
to become subject to the Lien under the DTSA as soon as practicable but in no
event later than ten Business Days following the satisfaction of the relevant
release conditions contained in Article XI of the Account and Security
Agreement. IRP and the Company acknowledge and agree that MLP shall be entitled
to, and shall have, a Lien on the Collateral Parcels, Resource Support Parcels
and Interconnection Assets immediately upon the release of such parcels or
assets, as applicable, from the Lien of the Collateral Agent, subject to
complying with any governmental consent rights applicable to certain of such
parcels. Each of IRP and the Company agree that they shall not pledge or create
any Lien or other encumbrance on or with respect to the Collateral Parcels, the
Resource Support Parcels or the Interconnection Assets in favor of any Person
other than MLP prior to the payment in full of the Redemption Consideration;
provided, that the foregoing shall not apply to Liens or other encumbrances
created by the Company securing indebtedness for borrowed money that is
permitted by clause (i)(b) of Section 2.5 so long as such Liens or other
encumbrances are removed on or before the date on which each of the Collateral
Parcels, Resource Support Parcels and Interconnection Assets is required to be
released from the Lien of the Collateral Agent. On the day immediately following
the Guaranteed Final Completion Date, the Redemption Note and the Raser Guaranty
will terminate and have no further force or effect and the Company shall have no
further obligation for payment of the obligations evidenced thereby and MLP will
look solely to Raser and the Designated Affiliates, the Raser Note and the
above-described collateral for the Raser Note as to the payment of any
Shortfall. Notwithstanding the terms of the Raser Note, so long as any amount of
the Shortfall remains unpaid under the Raser Note and to the extent of such
amount, any funds to be distributed (pursuant to Section 3.2.1.5 of the Account
and Security Agreement) to IRP or a transferee or Affiliate of IRP will be paid
by the Company (pursuant to instructions from IRP or the transferee or Affiliate
described below) to MLP and applied against the remaining Shortfall and accrued
but unpaid interest under the Raser Note, and Raser shall cause IRP and its
Affiliates to instruct the Company and the Collateral Agent accordingly on the
Effective Date or any later date on which a payment would be made to IRP or a
transferee or Affiliate of IRP to whom such instruction was not previously
given. If any payment is received by IRP, or any of its Affiliates, in
contravention of any of the terms of this Section 2.2.2, then the payment will
be received in trust for the benefit of MLP and will be promptly paid over or
delivered and transferred to MLP. For the avoidance of doubt, no amount payable
under the UTC Purchase Contract may be made by the Company or the Collateral
Agent prior to the payment in full of the Shortfall and all accrued but unpaid
interest on the Raser Note.

Section 2.3 Effect of Redemption. Upon the occurrence of the Redemption Date,
and effective at such time, without any further action required of any Person,
the Class A Interests will be deemed to have been redeemed by the Company, MLP
will be deemed to have withdrawn as a Member of the Company and MLP will have no
further right, title or interest in or obligations or liabilities, to, under or
with respect to the LLC Operating Agreement (except as

4

--------------------------------------------------------------------------------

provided in the Second Amendment to the LLC Operating Agreement provided for in
Section 2.4), the Class A Interests, the Company or in any of the Assets.

Section 2.4 Amendment of the LLC Operating Agreement. On the Effective Date, the
Members have entered into that certain Second Amendment to the LLC Operating
Agreement in the form attached hereto as Exhibit E, the effectiveness of such
amendment being subject to the occurrence of the Redemption Date.

Section 2.5 No Additional Indebtedness. Raser agrees that so long as the
Redemption Note or the Raser Note is outstanding, neither Raser nor any of its
Affiliates will incur, undertake, cause to be created, assume, guaranty or
otherwise become obligated for any indebtedness for borrowed money other than
(i) in the case of the Company, (a) the Senior Debt, as defined in the
Redemption Note and (b) additional indebtedness for borrowed money, provided
that (1) no such additional indebtedness shall be permitted prior to February
17, 2010, (2) from February 17, 2010 through the date which is six months
following the Final Completion Date, such additional indebtedness shall not
exceed $7,500,000 in the aggregate and (3) in connection with any additional
indebtedness permitted by this clause (b) Raser shall use its best efforts to
cause the Company to protect the availability and priority of the collateral to
be pledged to MLP to secure the Raser Note, and (ii) in the case of Raser, any
indebtedness for borrowed money in a principal amount not to exceed $20,000,000;
provided that any future indebtedness for borrowed money of Raser shall be
subordinated to the Raser Note, except for a bridge financing or letter of
credit facility in an amount not to exceed $20,000,000.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF IRP AND RASER

     Each of Raser and IRP represents and warrants to MLP that the following
statements are true and correct as of the Effective Date as to itself and the
Company and, except as otherwise provided below, as of the Redemption Date, as
follows:

Section 3.1 Organization; Powers. Each of IRP and the Company is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, has all requisite limited liability company power
and authority to carry on its business as such business is now conducted, and as
proposed to be conducted. Raser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, has all
requisite corporate power and authority to carry on its business as such
business is now conducted, and as proposed to be conducted.

Section 3.2 Authority; Enforceability. The transactions contemplated hereby to
be performed by the Company and the redemption of the Class A Interests are
within the Company’s limited liability company powers and have been duly
authorized by all necessary limited liability company action. The transactions
contemplated hereby to be performed by IRP and Raser are within the limited
liability powers of IRP or the corporate powers of Raser, as applicable, and
have been duly authorized by all necessary limited liability company or
corporate action, as applicable. This Agreement has been duly executed and
delivered by each of the Company, IRP and Raser and constitutes a legal, valid
and binding obligation of the Company, IRP or Raser, as applicable, enforceable
in accordance with its terms except as such terms may be limited by (i)

5

--------------------------------------------------------------------------------

Bankruptcy, insolvency or similar laws affecting creditors’ rights generally, or
(ii) general principles of equity, whether considered in a proceeding in equity
or at law.

Section 3.3 Approvals; No Conflicts. The transactions contemplated hereby (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person, nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of this Agreement or the consummation of the
transactions contemplated hereby, except such as have been obtained or made and
are in full force and effect or are not yet required to be obtained; (b) will
not violate any Applicable Law or regulation or the Organizational Documents of
the Company, IRP or Raser, as applicable, or any order of any Governmental
Authority; (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Company, IRP or Raser, as
applicable or any of their Properties, or give rise to a right thereunder to
require any payment to be made by the Company, IRP or Raser, as applicable; and
(d) will not result in the creation or imposition of any Lien on any Property of
the Company (other than the Liens created by the Financing Documents), IRP or
Raser, as applicable.

Section 3.4 Financial Statements. The financial statements for the Company
delivered to the Members pursuant to the LLC Operating Agreement are in
accordance with the requirements of the LLC Operating Agreement and the books
and records of the Company, and such books and records have been maintained in
the manner required by the LLC Operating Agreement.

Section 3.5 Litigation. There are no claims, actions, suits, investigations or
proceedings (including any arbitration proceeding) of any nature, at law or in
equity, pending or, to the knowledge of the Company, IRP or Raser, as
applicable, threatened by or against the Company, IRP or Raser or any of their
respective Affiliates which would materially adversely affect the Company’s,
IRP's or Raser's, as applicable, ability to execute, deliver and perform under
this Agreement and consummate the transactions contemplated hereby.

Section 3.6 Defaults. Raser represents and warrants that there is no Credit
Agreement Event of Default outstanding other than the failure to fund fully the
Drilling Account, as described on Schedule 3.6.

Section 3.7 Cash Grant. The Facility was placed in service for purposes of the
Cash Grant in 2009 before the Effective Date. Neither IRP nor Raser is an entity
described in Section 1603(g) of division B of the American Reinvestment and
Recovery Act of 2009. Attached as Exhibit G to this Agreement is the cost
schedule that Raser has provided to an independent accountant and that Raser
anticipates such independent accountant will rely on to certify to an eligible
basis for the Cash Grant.

Section 3.8 No Other Representations. The Company, IRP and Raser acknowledge
that they are not relying on any representations or warranties of MLP
whatsoever, express, implied, at common law, statutory or otherwise, except for
the representations or warranties of MLP expressly set forth in this Agreement
and any certification delivered in connection herewith.

6

--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF MLP

     MLP represents and warrants to the Company and IRP that the following
statements are true and correct as of the Effective Date and, except as
otherwise provided below, as of the Redemption Date, as follows:

Section 4.1 Organization; Powers. MLP is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with all
requisite corporate power and authority to carry on its business as such
business is now conducted, and as proposed to be conducted.

Section 4.2 Authority; Enforceability. The transactions contemplated hereby and
the redemption of the Class A Interests are within MLP’s corporate powers and
have been duly authorized by all necessary corporate action. This Agreement has
been duly executed and delivered by MLP and constitutes a legal, valid and
binding obligation of MLP, enforceable in accordance with its terms except as
such terms may be limited by (i) Bankruptcy, insolvency or similar laws
affecting creditors’ rights generally, or (ii) general principles of equity,
whether considered in a proceeding in equity or at law.

Section 4.3 Tax Matters. MLP is a “United States person” (as defined in Section
7701(a)(30) of the Code) not subject to withholding under Section 1446 of the
Code.

Section 4.4 Title to Class A Interests. MLP is the sole holder of record and
beneficial owner of the Class A Interests, free of any Liens (other than Liens
created by or arising through the LLC Operating Agreement and the Liens under
the Class A Investor Pledge Agreement). MLP is not a party to any option,
warrant, purchase right or other contract (other than this Agreement) that could
require it to sell or otherwise dispose of, or grant any interest in, any of the
Class A Interests. MLP is not a party to any voting trust, proxy or other
contract with respect to the voting of the Class A Interests. Upon the
occurrence of the Redemption Date, assuming the satisfaction of all the
conditions contained herein, the Company will acquire full legal and beneficial
ownership of all of the Class A Interests free and clear of any Liens (other
than Liens created by or arising through the LLC Operating Agreement and the
Liens under the Class A Investor Pledge Agreement) and the Class A Interests
shall no longer be outstanding.



ARTICLE V
CERTAIN COVENANTS




Section 5.1 Further Assurances. Each of the Parties agrees to use its
commercially reasonable efforts to take, or cause to be taken, all action and to
do, or cause to be done, all things necessary, proper or advisable to
consummate, as promptly as practicable, the transactions contemplated hereby,
including obtaining all necessary consents, waivers, authorizations, orders and
approvals of third parties, whether private or governmental, required of it.

Section 5.2 Transfer Taxes. All transfer, documentary, sales, use, real property
transfer, recording, gains, registration and other similar taxes and fees
(“Transfer Taxes”) incurred in connection with the redemption of the Class A
Interests pursuant to this Agreement shall be borne by Raser, whether imposed on
MLP or the Company, and the Company, at its own

7

--------------------------------------------------------------------------------

expense, shall file (to the extent required or permitted by Applicable Law) all
necessary Tax Returns and other documentation with respect to all such Transfer
Taxes; provided that if any Transfer Taxes are imposed on the Company or MLP,
then Raser will reimburse the Company or MLP, as the case may be, on an
after-tax basis for the Taxes.

Section 5.3 Tax Characterization. For federal income tax purposes, the
redemption transaction contemplated by this agreement will be treated as a
retirement of a partner under Section 736(b) of the Code. In accordance with
Treasury Regulation Section 1.736-1(a)(1)(ii), for purposes of subchapter K of
chapter 1 of the Code, MLP will continue to be treated as a member of the
Company until the Redemption Consideration is fully paid.

Section 5.4 Timing and Notice of Cash Grant Application. The Company will file
the Cash Grant application no later than December 7, 2009. Promptly following
filing, the Company will notify MLP and the Administrative Lender thereof and
shall deliver to MLP and the Administrative Lender a copy of such filing.

Section 5.5 Cash Grant Application. Each of the Parties agrees to cooperate with
each of the other Parties to achieve the timely preparation, submission and
processing of the Cash Grant application including any amendment or other
modification thereof. After filing the Cash Grant application, each of the
Parties will use best efforts to ensure that the Cash Grant proceeds are
received before February 16, 2010, such actions to include, without limitation,
the full, complete and prompt response to any inquiries from the Department of
Treasury or the Department of Energy (including the National Renewable Energy
Lab). The Company will provide MLP and the Administrative Lender with a copy of
any emailed questions from the National Renewable Energy Lab about the
application promptly after receipt (but in any event, within one Business Day
after receipt) and copies of drafts of its responses with 12 hours to comment
before they are submitted. The Company will provide MLP and the Administrative
Lender with a copy of any notice from the National Renewable Energy Lab or
Department of the Treasury that the application has been approved or rejected
promptly after receipt.

Section 5.6 Limitations on Liability. Notwithstanding anything to the contrary
contained in this Agreement, no Party shall be liable to another Party for
special, incidental, consequential, indirect, punitive, or exemplary damages
(including lost profits and damages for a lost opportunity); provided, however,
that any special, incidental, consequential, indirect, punitive, or exemplary
damages recovered by a third party (including Governmental Authorities) against
a Party shall be treated as actual damages for purposes hereof.



ARTICLE VI
GENERAL PROVISIONS




Section 6.1 Notices. All notices and other communications given hereunder shall
be in writing and shall be deemed duly given when sent by confirmed facsimile
transmission, by overnight courier or by personal delivery. All notices shall be
delivered or sent to the Parties at their respective address(es) or number(s)
shown below or to such other address(es) or number(s) as a Party may designate
by prior written notice given in accordance with this provision to the other
Party:

8

--------------------------------------------------------------------------------



  If to the Company, Raser or IRP to:

Raser Technologies
5152 N. Edgewood Drive
Suite 200
Provo, UT 84604-5680
Attention: Richard Clayton
Fax number: (801) 374-3314
Email: Dick.Clayton@rasertech.com




with a copy to the Administrative Lender at the address provided for in Section
14.1 of the Credit Agreement



  If to MLP, to:




Merrill Lynch, Pierce, Fenner & Smith Incorporated Bank of America Merrill Lynch
Investment Banking Corporate Finance Group One Bryant Park, 26th Floor New York,
NY 10036 Attention: Faiz Ahmad and Patrick de Loe Fax number: (646) 855-5421

Email: Faiz.Ahmad@baml.com and Patrick.Deloe@baml.com

with a copy to the Administrative Lender at the address provided for in Section
14.1 of the Credit Agreement

Section 6.2 Remedies. Except as expressly set forth herein, each Party shall be
free to pursue all its rights at law or in equity or otherwise to enforce its
rights under this Agreement. Further each of the Parties hereto acknowledges
that money damages may not constitute adequate remedy for a Party’s breach
hereunder and that nothing contained herein shall restrict a Party from seeking
specific performance or other equitable remedies in enforcing this Agreement.

Section 6.3 Complete Agreement. This Agreement and the exhibits and schedules
hereto contain the entire agreement between the Parties hereto with respect to
the redemption of the Class A Interests, and shall supersede all previous oral
and written and all contemporaneous oral negotiations, commitments,
understandings and representations pertaining to the subject matter hereof.

Section 6.4 Governing Law; Jurisdiction. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to any choice of law rules thereof which may permit or
require the application of the laws of another jurisdiction. The Parties hereby
irrevocably submit to the jurisdiction of the courts of the State of New York in
the county of New York or of the United States of America in the Southern
District of New York and hereby waive, to the fullest extent permitted by law,
any objection that

9

--------------------------------------------------------------------------------

it may now or hereafter have to the laying of venue in an such action or
proceeding in any such court.

Section 6.5 Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and, accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.

Section 6.6 Survival. Notwithstanding any other provision of this Agreement, the
representations, warranties, covenants, and obligations contained herein will
survive the Redemption Date.

Section 6.7 Section Headings: Construction. The Article and Section headings
herein have been inserted for convenience of reference only and shall not in any
manner affect the construction, meaning or effect of anything herein contained
nor govern the rights and liabilities of the Parties.

Section 6.8 Public Announcements. The Parties shall consult with one another
before issuing any public announcement, statement or other disclosure with
respect to this Agreement or the redemption of the Class A Interests and no
Party shall issue any such public announcement, statement or other disclosure
without the prior written consent of the other Parties (which consent shall not
be unreasonably withheld or delayed) unless such action is required by
Applicable Law. Each Party, upon the request of any other Party, shall provide
to such other Party, and such other Party shall have the right to review in
advance all information relating to this Agreement or the redemption of the
Class A Interests that appear in any filing made in connection with the
transactions contemplated hereby or thereby.

Section 6.9 Assignability and Parties in Interest. This Agreement and the
rights, interests or obligations hereunder may not be assigned by any of the
Parties hereto without the prior written consent of the other Parties hereto and
the consent of the Administrative Lender; provided, however, that the Company
may assign its rights under this Agreement to the Collateral Agent as collateral
security for the obligations of the Company under the Credit Agreement. This
Agreement shall inure to the benefit of and be binding upon MLP and the Company
and their respective successors and permitted assigns. Except as otherwise
provided in this Agreement, nothing in this Agreement will confer upon any
person or entity not a party to this Agreement, or the legal representatives of
such person or entity, any rights or remedies of any nature or kind whatsoever
under or by reason of this Agreement.

Section 6.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 6.11 Amendment and Modification; Waivers. No term, provision or
condition of this Agreement, including Schedules and Exhibits attached hereto,
may be amended, modified or waived except by an instrument duly executed and
delivered by a duly authorized officer of the Party against which enforcement is
sought and except with the express prior written consent of the Required
Lenders. The waiver of any term, condition or provision hereof shall be limited
to,

10

--------------------------------------------------------------------------------

unless expressly stated otherwise, specific facts or circumstances for which
waiver shall have been granted and such waiver shall not be construed as, or
otherwise constitute, a general waiver of any term, condition or provision
hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

11

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each Party has caused this Agreement to be signed on
its behalf as of the date first written above.



THERMO NO. 1 BE-01, LLC,
a Delaware limited liability company




By:    Intermountain Renewable Power, LLC,      a Delaware limited liability
company  Its:    Managing Member        By: /s/ Richard D. Clayton      Name:
Richard D. Clayton      Title: Member 


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, a Delaware corporation



By: /s/ Faiz Ahmad
Name: Faiz Ahmad
Title: Director

RASER TECHNOLOGIES, INC.
a Delaware corporation

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Principal Executive Officer




INTERMOUNTAIN RENEWABLE POWER, LLC, a Delaware limited liability company Its:
Managing Member



  By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member




--------------------------------------------------------------------------------

EXHIBIT A

Schedule Z

--------------------------------------------------------------------------------



EXHIBIT B




Form of Redemption Note

--------------------------------------------------------------------------------



EXHIBIT C




Form of Raser Guaranty

--------------------------------------------------------------------------------

EXHIBIT D

Form of Raser Note

--------------------------------------------------------------------------------



EXHIBIT E




Form of Second Amendment to the LLC Operating Agreement

--------------------------------------------------------------------------------



EXHIBIT F




Form of Deed of Trust and Security Agreement

--------------------------------------------------------------------------------